Pettit, J.
The appellant brought an action of replevin against the appellee for two promissory notes. The complaint was in three paragraphs, and a demurrer for want of sufficient facts was sustained to the first, and this ruling is the first error assigned. If this paragraph was good, the sustaining of a demurrer to it did not harm or injure the appellant, and the error is not available here, for the reason that all the evidence that could have been given under it might properly have been given under, the second and third paragraphs of the Complaint.
The overruling of a demurrer to the second paragraph of the answer is assigned for error, but the record does not show that any exception was taken to that ruling; therefore, if the ruling was wrong, the error is not available in this court.
The striking out of the second paragraph of the reply is assigned for error. There is no bill of exceptions in the record showing what this paragraph was. After a pleading has been stricken out by order of the court, it is no longer a part of the record, unless made so by a bill of exceptions.
*137The fourth and last assignment of error is in these words: “ Error of the court below in this, to wit, the conclusions of law deduced from the special findings of the court.” The court found the facts specially, and the conclusion of law, and the last finding is in these words: “ Upon these facts the court concludes that said notes were taken contrary to law, and therefore finds for the defendant.” Neither party asked the court to find specially the facts, and under the former rulings of this court we can treat this finding only as a general finding for the defendant; and the evidence not being in the record, we cannot say that the finding was erroneous.
The judgment is affirmed, at the costs of the appellant.